Citation Nr: 0801185	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.


FINDING OF FACT

The veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that his hearing loss was caused by 
noise exposure he sustained while working as an ambulance 
driver at Loring Air Force Base in Maine.  The veteran 
maintains that he responded to aircraft "crash calls" and 
drills and was subjected to jet engine noise for extended 
periods.  Additionally, the veteran claims to have plowed 
snow around the base's military hospital while operating an 
open-air tractor, an experience that he now compares to 
holding his ears to a cement mixer.

The veteran's service medical records show that on 
examination in September 1965 prior to his entry into active 
service, he noted a history of ear trouble.  At that time, 
the veteran was given an audiological evaluation, the results 
of which, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
30
LEFT
0
-5
10
15
25

While these results reflected some high frequency hearing 
loss, they were not disabling by VA standards.  38 C.F.R. § 
3.385.

The record thereafter shows that the veteran served as a 
medical service specialist at the 7206 USAF Dispensary 
(USAFE) in Athens, Greece, and at Loring Air Force Base.  The 
veteran now maintains that he was routinely exposed to 
acoustic trauma in the course of his military duties.  There 
is no indication, however, of any complaints of noise 
exposure or hearing problems prior to the veteran's July 1969 
separation examination.  At that time, the veteran again 
noted a history of ear trouble.  However, the clinical 
examination of his ears was negative for any hearing 
disability.  As was the case with his pre-enlistment 
audiological evaluation, the veteran's evaluation on 
separation from service indicated some high-frequency hearing 
loss, but not enough to constitute a disability under VA 
criteria:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
25
LEFT
5
5
10
10
20

The veteran asserts that he has had hearing problems ever 
since leaving service.  Nevertheless, he concedes that he did 
not report any hearing problems to VA for many years.  The 
first clinical evidence of hearing loss of record is dated in 
January 2000, more than 30 years after the veteran left 
service.  At that time, the veteran underwent a VA 
audiological evaluation that revealed mild sloping to severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  The veteran's VA 
medical records thereafter show that he has continued to 
receive periodic treatment for bilateral hearing loss.  At no 
time, however, has any treating provider related the 
veteran's current hearing disability to his period of active 
service, including to acoustic trauma sustained in the course 
of driving an ambulance or operating an open air tractor 
while clearing snow.

Given the length of time between the veteran's separation 
from service and the initial record of diagnoses of bilateral 
hearing loss, the veteran is not entitled to service 
connection for these disorders on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against his claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Here, there is no evidence establishing any nexus 
between military service and the veteran's bilateral hearing 
loss and tinnitus.  Thus, service connection is not 
warranted.  In this regard, the Board finds it unnecessary to 
schedule the veteran for a VA audiological examination 
because there is not evidence of record that indicates that 
the claimed hearing loss may be associated with an event, 
injury, or disease in service, or with any service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).

The Board has considered the veteran's contentions that he 
has hearing loss that is related to his active service.  
However, as a layman, he is not competent to give a medical 
opinion, diagnosis, or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While he can describe 
symptoms that he experiences, he lacks the medical competence 
to render a diagnosis of hearing based on these symptoms, or 
to relate them to a particular circumstance, such as any in-
service noise exposure.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2004 and a 
rating decision in January 2005.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


